Citation Nr: 1027922	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-03 353	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The Veteran had active service from April 1961 to October 1965 
and from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the RO which denied an 
increased rating for pulmonary tuberculosis.  


FINDING OF FACT

On July 23, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in a letter received in July 2010, the Veteran (appellant) 
stated that he wished to withdraw his appeal for an increased 
rating for pulmonary tuberculosis.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


